Citation Nr: 1737420	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-04 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 1, 2011, and in excess of 50 percent from that date.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 1, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) from March 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The March 2010 rating decision granted service connection for PTSD and assigned a 30 percent evaluation, effective August 21, 2006.  The October 2011 rating decision denied entitlement to TDIU. 

An interim January 2015 rating decision increased the rating for PTSD to 50 percent, effective March 1, 2011.  An interim April 2016 rating decision granted entitlement to TDIU, effective March 1, 2011.  As 50 percent is less than the maximum schedular rating for the PTSD and TDIU was only partially granted for the period on appeal, and the Veteran had not expressed satisfaction with the ratings, the appeals are continued.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking or mood, but not total occupational and social impairment.

2. Prior to March 1, 2011, the Veteran meets the schedular criteria for TDIU and his service-connected disabilities prevented him from engaging in substantially gainful employment consistent with his level of education and occupational experience. 


CONCLUSIONS OF LAW

1. The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.130, Diagnostic Code (Code) 9411 (2016).
 
2. The criteria for TDIU have been met prior to March 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.41, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Rating of PTSD

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 30 percent from August 21, 2006 and as 50 percent from March 1, 2011 under the General Rating Formula for Mental Disorders.  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity.  This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual. The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 (out of 100) denotes serious symptoms or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In a December 2007 VA psychiatry evaluation, the Veteran reported worsening depression and anxiety over the previous year and a half.  He reported he experienced combat in Vietnam and saw his friends killed and was under fire.  He reported that he has had multiple nightmares, which had decreased in frequency since Vietnam, but had returned in the past year.  He also reported having increased anxiety during the day, avoiding crowds, and isolating himself.    The provider noted the Veteran "voiced an increase in intrusive memories of Vietnam, avoidance behavior from discussing subject with other people, anhedonia, feeling of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, poor sleep with a maximum of four hours a night for years, irritability or outburst of anger, difficulty concentrating, hypervigilance, and an exaggerated startled response."  On mental status examination, he appeared dressed casually; he presented no psychomotor agitation or retardation and fair eye contact; he looked mostly toward the ceiling until engaged in questions; his mood was euthymic and he was soft spoken; he had good concentration and was able to respond to verbal interaction without prompts or redirection and his thought process was logical and goal directed.  The Veteran denied having any suicidal or homicidal ideation, audio/visual hallucinations, or acute manic like symptoms.  The provider diagnosed adjustment disorder with mixed depressed mood and anxiety and probable PTSD and assigned a GAF score of 55.

In a January 2008 VA PTSD consultation note, PTSD was diagnosed.  The Veteran again reported his symptoms had increased significantly in the prior year and a half.  He reported having difficulty falling and staying asleep.  He described having "real occurring dreams of his Vietnam experience," and that he feels "on guard" and needs to protect himself.   He reported that he sleeps with a weapon and when he goes out at night he takes the weapon.  He also described himself as a loner and that he avoids crowds.  He described that when he goes to a restaurant he will sit in a corner or with his back to a wall and scan the crowd for danger.  The provider noted the Veteran experienced irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startled response, a markedly diminished interest in all or almost all of activities, significant weight loss, felling of worthlessness, and diminished ability to think or concentrate.  The provider opined that the Veteran's PTSD symptom "causes clinically significant distress or impairment in social, occupational, or other important areas of functioning."  On mental status examination, the Veteran appeared well dressed and attentive; he found it hard to concentrate on questions; and he could not remember any of the three words he was given and had difficulty with solving a math question.  The Veteran admitted feeling "hey, what for," frequently but denied having suicidal thoughts or homicidal ideation.  GAF score was 55.

The Veteran's VA treatment records show the Veteran attended PTSD group therapy sessions beginning in July 2008 through at least March 2015.  His VA treatment records are silent for reports of suicidal or homicidal ideation, delusions, and hallucinations.  His GAF score ranged from 52 to 71. 

On January 2010 VA examination, the Veteran reported he was divorced and distant from his family, avoids crowds, has few meaningful relationships, socializes with his church friends, and was retired from working.  The Veteran reported having a depressed mood with low energy and interest, and while he denied suicidal thoughts he did get crying spells.  He also reported difficulty falling and staying asleep.  On mental status examination, the Veteran appeared clean, neatly groomed and appropriately dressed.  His psychomotor activity, speech, thought process, and thought content were unremarkable.  The Veteran denied having homicidal ideation, panic attacks, delusions, or hallucinations.  The examiner noted the Veteran had recurrent and intrusive distressing recollections of his stressor event; efforts to avoid activities, places, or people that remind him of the event; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others, and restricted range of affect.  The Veteran also had irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startled response.  The examiner opined that the Veteran's symptoms are not severe enough to interfere with occupational and social functioning.  GAF score was 61. 

On March 2011 VA contract examination the Veteran reported depression, anxiety, and difficulty concentrating.  He indicated that his symptoms affected his daily functioning and relationship with others.  He reported trouble sleeping since separation from service.  The Veteran reported that "he pulls guard duty on himself," and sleeps with a gun under his bed.  The examiner described his symptoms were moderate.  On mental status examination, the Veteran's orientation was within normal limits, appearance, hygiene, and behavior were appropriate.  The Veteran reported that when ha has anxiety he feels uptight and stressed, and when he is depressed he feels "sad all day, most days, with little interest in activities he used to enjoy."  The Veteran reported a sense of worthlessness and a diminished ability to think or concentrate."  He showed difficulty understanding complex commands and he could not multitask. The Veteran had a panic attack once per week, sometimes as many as three to four times per week.  The Veteran had no history of delusions, but had a history of hallucinations, occasionally hearing voices saying "be alert."  However, he did not have a hallucination during the examination.  He also had no obsessive compulsive behavior.  The Veteran's memory was mildly impaired as he forgets names, directions, and recent events.  However, the Veteran was able to understand directions, his thought process was appropriate, he did not have slowness of thought and was not confused, his judgment was not impaired, and his abstract thinking was normal.  The Veteran had no suicidal or homicidal ideation.  The examiner opined that Veteran's symptoms were best described as causing occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  GAF score was 60.  

On November 2014 VA PTSD examination, the Veteran reported that he lives alone, did not have much of a relationship with his two children, and he spends a lot of time socializing and volunteering with his "church family."  The Veteran's PTSD symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted the Veteran was alert and cooperative, but his responses were frequently verbose and circumstantial, and he appeared to have some difficulty in answering specific questions, answering in tangents.  The examiner opined that the Veteran's symptoms caused occupational and social impairment in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner also opined that in his opinion there was not much change in the Veteran's overall symptomatology since his 2010 examination.  The examiner described that the differences in the examinations could be attributed to the inconsistencies and vagueness in his responses and that he believes that the Veteran did not fully understand all his questions.  

Based on the November 2014 VA examination and the March 2011 VA contract examination, a January 2015 rating decision increased the rating for PTSD from 30 percent to 50 percent, effective March 1, 2011.

Based on the review of the record, and in affording the Veteran the benefit-of-the-doubt, the Board concludes that throughout the period on appeal, the Veteran demonstrated symptomatology consistent with the schedular criteria of a 70 percent disability rating for PTSD.  Throughout the period on appeal, the Veteran's symptoms and functional impairment revealed deficiencies in areas of family relations, mood judgment, thinking, and mood due to symptoms such as impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to maintain effective relationships. 

Beginning with the December 2007 VA psychiatry evaluation and January 2008 VA PTSD consultation note, the first psychiatric treatment notes of record, the record demonstrate that the Veteran had deficiencies in the areas of family relations, judgement, thinking, and mood.  Deficiencies were demonstrated in the area of family relations because the Veteran described isolating himself, avoiding crowds, and feelings of detachment or estrangement from others.  Deficiencies were demonstrated in the area of judgement and thinking as the examiner noted a diminished ability to think or concentrate.  In January 2008 the Veteran could not remember any of three words he was given and had difficulty solving a math question.  Also, on November 2014 VA examination the Veteran was noted to forget names, directions or recent events, and his answers to the examiner's questions were inconsistent, vague, and he would talk in tangents.  Deficiencies were demonstrated in the area of mood because the Veteran reported having anxiety, depressed mood, and panic attacks.  

The Board also notes that while the January 2010 VA examiner opined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning, the November 2014 VA examiner opined that there was little change in the Veteran's symptoms since the January 2010 VA examination and found that such symptoms caused occupational and social impairment in most areas such as work, school, family relations, judgment, thinking and/or mood.  In affording the Veteran the benefit-of-the-doubt, the Board therefore concludes that throughout the period on appeal, the Veteran demonstrated symptomatology consistent with the schedular criteria of a 70 percent disability rating for PTSD

An evaluation higher than 70 percent is not warranted for the Veteran's PTSD.  The Veteran's symptoms do not represent the disability picture contemplated by a 100 percent rating.  38 C.F.R. § 4.130, Code 9411.  The evidence does not reflect that the Veteran's PTSD symptoms that demonstrate total occupational and social impairment.  The evidence does not show that the Veteran exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  On examinations throughout the period on appeal, the Veteran appeared adequately dressed.  At no time during the period on appeal was the Veteran found to be in danger of hurting himself or others.  While the Veteran did exhibit memory loss for names, directions and recent events, at no time during the period on appeal was it shown he could not remember names of close relatives or his own name.  Also while the Veteran was noted to have a history of hallucinations on March 2011 contract examination, such hallucinations were not persistent as hallucinations were not reported on any other VA examination or in the Veteran's VA treatment records. 

TDIU

The Veteran has been awarded TDIU from March 1, 2011.  At issue before the Board is his entitlement to TDIU prior to March 1, 2011.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

An April 2016 rating decision granted TDIU because the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and bilateral hearing loss.  An effective date of March 1, 2011 was assigned because it was the first day the Veteran met the schedular criteria for a TDIU rating. 

In accordance with this decision of the Board, the Veteran's PTSD is evaluated as 70 percent from August 21, 2006.  Thus, prior to March 1, 2011, the Veteran's service-connected disabilities were PTSD, now rated as 70 percent disabling; bilateral hearing loss, rated as 40 percent disabling from July 8, 2010; and tinnitus, rated as 10 percent disabling from July 8, 2010.  The combined disability rating of those disabilities was 70 percent prior to July 8, 2010, 80 percent prior to March 1, 2011.  Therefore, the schedular criteria for a TDIU are met for the entire appeal period.

As noted by the November 2014 VA examiner, the Veteran has been actively and consistently involved in the VA mental health system for PTSD treatment and support since at least 2010 and "his symptoms and functioning would be much worse without it."  That examiner indicated that the Veteran was unemployable because of his PTSD and need for continuing, frequent mental health support. 

In his August 2010 application for TDIU, the Veteran reported he last worked full time and became too disabled to work in 2003.  He cited his PTSD as one of the disabilities the prevents him from working and reported that he had a college education and work experience as a teacher.  

Accordingly, the Board finds prior to March 1, 2011 the Veteran was precluded from securing and following substantially gainful employment due to his service-connected disabilities and TDIU is warranted prior to that date.  


ORDER

An initial evaluation for PTSD of 70 percent, but not higher, prior to March 1, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.

A TDIU prior to March 1, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


